Title: To George Washington from Lafayette, 9 February 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Versailles february the 9th 1785

After a pretty tedious passage of thirty days we Have Safely Arrived at Brest, from whence I Came to paris through Rennes, where the States of Britanny were Assembled, and where their kindness to me Made it Necessary for me to Stop one day—My family, wife, children, and friends I found in perfect Health—the politics of Europe are not in a tranquil Condition, and from their situation a dreadfull war may Break out—What I Could Collect I Have writen to Mr jay, and inclose a Copy of my letter —prince de Condi, and Marechal de Broglio are spoken of to Command the two Armies—Where I would Serve, I Had not yet time to Arrange—But it will not Be with my dear General, and Every thing is so short of that Happiness, that Nothing, when Compared to it, Can possibly please me—However, notwistanding all preparations, I still am of opinion matters will Be Compromised and, at least for this Year, I Hope no war will Be Necessary—the propriety of my not Arriving later than Now is very obvious—irish disputes are But little Spoken of, But may Revive with their Congress and their Reviews—England will

take no part in the war, at least in the Begining—I Have obeyed your orders, my dear General, and Besides those you told me, I Have presented your Compliments to every Acquaintance of yours—in a few days I Hope for a letter from you—now, my dear General, that I Had once more Got Used to the Happiness of Being with, or at Least Near You, A punctual Correspondance, at least, is more than ever Necessary to my Heart—should a packet Come without a letter from you, I would indeed feel very unHappy—this letter will Be But short, not so much on Account of my late Arrival than Because I did not think the third tuesday was on the 15th—for the Same Reason my little girl will Be deprived of the Honour of Answering Her Sweet Correspondant untill next packet—those two letters Have almost turned Her Head —Mde de Lafayette Requests Her most affectionate Compliments to you, and Mrs Washington. The Chevalier joins with me in Assurances of Respect to Her, to your Excellency, and we Beg to Be Remembered to the Young ones, and Mrs Stuard—My Compliments to the doctor and Mr lund W. Give me leave once more to Recommend two things to you—Riding now and then—and getting a Secretary—Adieu, Adieu, My dear General, Every Sentiment that love, Gratitude, Regard Can inspire, Every filial, friendly feelings, shall for ever Combine to put me at the Head of all those who ever loved a father and friend as Your affectionate and Humble Servant

Lafayette

